Citation Nr: 9931968	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  96-45 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to March 
1984.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating decision by 
the Winston-Salem, North Carolina RO.  This case was before 
the Board in January 1999 when it was remanded for additional 
development.

In June 1998, a hearing was held at the RO before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's left knee disability is currently 
manifested by complaints of pain, aching, stiffness and 
swelling; clinical findings include extension to 0 degrees, 
flexion to 90 degrees with pain, and no evidence of 
subluxation or lateral instability.  There is no weakened 
movement or incoordination of movement.


CONCLUSION OF LAW

The criteria for an increased rating for the veteran's left 
knee disability, currently rated at 10 percent, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, to include §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 4.59, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records note that the veteran underwent an 
arthroscopic meniscectomy of the left knee during active 
military service.  Following discharge, the veteran underwent 
a VA examination in May 1984.  The VA examination report 
notes the veteran's complaints of occasional pain in the left 
knee with weather changes and after working all day.  The 
veteran denied swelling, locking and instability.  
Examination revealed no tenderness, swelling, limitation of 
motion or instability.  Diagnosis was post-operative 
residuals of meniscectomy.  A September 1984 rating decision 
granted service connection for post-operative residuals of 
left knee meniscectomy, and assigned a 10 percent evaluation 
under Diagnostic Code 5257.  

The veteran now contends that his left knee disability is 
more disabling than currently evaluated.  In support of his 
claim, the veteran submitted treatment records from his 
private physicians.  An August 1994 treatment record from Dr. 
Pedraza notes the veteran's complaints of left knee pain.  
Examination revealed crepitus, slight effusion and slight 
varus.  Diagnosis was chondromalacia patella.  A December 
1995 treatment record from La Grange Family Practice notes 
the veteran's complaints of aching left knee pain with 
occasional effusion, heat, and popping.  Examination revealed 
crepitus and mild laxity.  Diagnosis was osteoarthritis with 
chondromalacia patella.

VA outpatient treatment records dated in 1994 note that the 
veteran was seen on several occasions with complaints of left 
knee pain.  Assessment included chondromalacia.

The veteran underwent a VA examination in May 1995.  The 
examination report notes the veteran's complaints of pain in 
the left knee with standing and walking up stairs or an 
incline.  The veteran also complained of locking and popping 
with walking.  Examination revealed full, free range of 
motion and stability.  There was no edema and no atrophy of 
the left thigh musculature.  The veteran was able to squat to 
the floor and stand again.  X-rays of the left knee revealed 
mild joint space narrowing both medially and laterally.  
Diagnosis was status post-operative left knee with mild 
osteoarthritis.  The examiner stated that the veteran was 
"mildly symptomatic."

Statements from the veteran's wife and supervisor at work 
received by the RO in July 1996 note that the veteran has 
complained of pain in his left knee.  The statements further 
note that the veteran's left knee disability has affected his 
ability to do his job.

An October 1996 statement from John Voss, M.D., the veteran's 
private physician, notes the veteran's complaints of left 
knee pain with prolonged standing, flexion, and twisting 
motions.  Examination revealed tenderness to palpation and 
moderate swelling.  Dr. Voss stated that the veteran's 
symptoms "vary from time to time, but when severe require 
absence from work."

A January 1997 treatment record from Dr. Pedraza notes the 
veteran's complaints of left knee pain and swelling.  
Examination revealed a little varus deformity, mild effusion, 
mild to moderate crepitus, good range of motion, and no 
instability.  Arthroscopic surgery was recommended.

VA treatment records note that the veteran underwent 
arthroscopic surgery in September 1997.  Follow-up treatment 
records dated in October 1997 note that the veteran was 
recovering well and was advised he could return to work in 
November 1997.

A January 1998 VA examination report notes the veteran's 
complaints of soreness in his left knee "basically all the 
time," but especially when climbing stairs and riding in the 
car for long distances.  It was noted that the veteran did 
not use a brace, cane, crutches or corrective shoes.  The 
veteran denied any episodes of dislocation or subluxation.  
Examination of the left knee revealed some tenderness in the 
joint line.  Range of motion was from 0 degrees to 135 
degrees.  All ligaments appeared to be intact.  The veteran 
was able to squat and stand on his toes and heels.  X-rays 
revealed evidence of degenerative joint disease.  Diagnosis 
was status post arthroscopic medial and lateral meniscectomy 
with degenerative joint disease.  

An April 1998 treatment report from Dr. Pedraza notes the 
veteran's complaints of left knee pain, which increases with 
activity.  Examination revealed essentially full extension 
and flexion to 130 degrees.  There was no varus or valgus 
instability.  Moderate crepitus was noted.  X-rays revealed 
patellofemoral joint disease.

During a June 1998 Travel Board hearing, the veteran 
testified that his left knee stiffens and swells after 
standing for a limited time.  He stated that the pain in his 
left knee is constant.  He further stated that his left knee 
pops out of place three or four times per month, at which 
time he experiences increased pain and swelling.  The veteran 
testified that during the past year, he had missed about 15 
days of work because of his left knee disability.  The 
veteran's wife testified that the veteran complains of left 
knee pain when climbing stairs.

Following remand by the Board in January 1999, the veteran 
underwent a special VA orthopedic examination in April 1999.  
The VA examination report notes the veteran's complaints of 
stiffness and persistent pain in his left knee.  The veteran 
further complained that his left knee gives way and 
occasionally slips out of place laterally.  The veteran 
reported that his left knee feels more secure with a soft 
brace.  The veteran indicated that he had no weakness and no 
flare-ups.  The veteran reported that he works as a mail 
clerk and does not have to stand all day.  He further 
reported that he had not missed a significant amount of time 
from work.  Examination revealed that the veteran walks with 
a slightly imperceptible, somewhat antalgic left limp.  The 
left knee was not swollen.  There was very slight tenderness 
near the medial plica area on palpation; no other tenderness 
was noted on deep palpation.  There was no pain on pushing 
the patella onto the knee joint.  Strength was adequate and 
reflexes were intact.  There was apparent slight wasting 
above the left; the left thigh measured 191/2 inches while the 
right thigh measured 20 inches.  The examiner stated that 
"this is not enough to be of any functional significance."  
On range of motion testing, the veteran appeared to be 
somewhat reluctant to straighten the left knee; however, he 
did so without pain, locked at 0 degrees, and had no pain 
when the examiner put pressure on the knee to break the lock.  
On flexion, the veteran had either stiffness or pain, and 
appeared to be reluctant to flex more than 90 degrees.  With 
encouragement, the veteran flexed to 110 degrees, but 
complained of pain.  With the veteran's permission, the 
examiner was able to flex the left knee to 120 degrees.  The 
veteran said that this was uncomfortable, but the examiner 
did not perceive that the veteran was in any pain.  On 
testing stability, drawer sign was normal with negative 
torsion on the knee to test for medial and lateral stability; 
there was no shift.  The veteran was unable to shift the 
patella or knee joint.  On bending the knee with weight 
bearing, the veteran was able to flex about 20 degrees before 
complaining of pain.  The veteran was able to walk on his 
toes.  Diagnosis was degenerative disease of the left knee 
secondary to meniscus injuries and postoperative 
arthroscopies.  The examiner stated:

Although the veteran was cooperative with 
the examiner throughout the period of 
examination, the examiner feels that the 
veteran's symptoms were exaggerated in 
view of the fact that the motion was so 
smooth and that the stability on 
examination appeared to be so sound.  I 
was unable to deduce, except from 
history, that there would be any 
subluxation and one would presume if 
there had been subluxation for as many 
years as the veteran has mentioned going 
back several years in the file, that 
stability would be more lax than is 
apparent on this examination.

Analysis

The veteran contends that his service-connected left knee 
disability is more disabling than currently evaluated.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted a claim that is plausible-
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990), Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
However, on the basis of all examination reports and 
treatment records obtained by VA, the Board finds that an 
increase is not warranted.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

The veteran's left knee disability is currently rated under 
Diagnostic Code 5259, symptomatic removal of semilunar 
cartilage.  Applicable regulation states that for symptomatic 
postoperative residuals of removal of semilunar cartilage, a 
10 percent rating is assigned.  38 C.F.R. Part 4, Diagnostic 
Code 5259.

Applicable regulation also states that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved, in this case the 
knee.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Diagnostic 
Code 5003.  

Applicable regulation provides that the veteran's knee 
disability may be rated on the basis of limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261.  The 
Rating Schedule provides that flexion of the leg limited to 
60 degrees warrants a noncompensable rating, flexion limited 
to 45 degrees warrants a 10 percent rating, flexion limited 
to 30 degrees warrants a 20 percent rating, and flexion 
limited to 15 degrees warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  The rating schedule 
also provides that extension limited to 5 degrees warrants a 
noncompensable rating, extension limited to 10 degrees 
warrants a 10 percent rating, extension limited to 15 degrees 
warrants a 20 percent rating, and extension limited to 20 
degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Flexion of the knee to 140 degrees is 
considered full and extension to 0 degrees is considered 
full.  See 38 C.F.R. § 4.71, Plate II.  

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, should be 
considered in addition to the criteria set forth in the 
appropriate Diagnostic Codes of the Schedule when 
ascertaining the severity of musculoskeletal disabilities.  
38 C.F.R. § 4.40 (1999); see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-06 (1995). 

The Board has carefully considered the veteran's contentions 
that his left knee disability has worsened and that he has 
pain, aching, stiffness and swelling in his knee.  However, 
the objective manifestations in the record do not support the 
veteran's contentions of entitlement to an increased (greater 
than 10 percent) rating for the left knee.  

As demonstrated by the evidence of record, including an April 
1999 VA examination report, the veteran's level of impairment 
does not meet or more closely approximate the requisite 
criteria for a 20 percent rating.  An increased evaluation is 
not warranted, as flexion is not limited to 30 degrees nor is 
extension limited to 15 degrees.  38 C.F.R. § 4.71a, Plate II 
and Diagnostic Codes 5260, 5261 (1999).  Although the veteran 
complained of pain in his left knee, findings recited at the 
April 1999 examination clearly indicate that the veteran does 
not have the pathology to account for his subjective 
complaints.  There is no basis for which an increased rating 
may be assigned.  Under the circumstances, the Board 
concludes that the preponderance of the evidence is against 
the claim for an increased rating for the veteran's left knee 
disability.

The Board notes that under Diagnostic Code 5003, a 10 percent 
rating may be granted for noncompensable limitation of motion 
when arthritis is established by X-ray findings.  The Board 
further notes that the current rating for the left knee 
disability under Diagnostic Code 5259 contemplates symptoms 
such as limitation of motion.  VAOPGCPREC 9-98 (August 14, 
1998).  In this case, a separate 10 percent rating for 
noncompensable limitation of motion would violate the rule 
against pyramiding.  38 C.F.R. § 4.14.

The Board also notes that arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257.  VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 
(August 14, 1998).  Under Diagnostic Code 5257, other 
impairment of the knee, a 10 percent rating requires slight 
recurrent subluxation or lateral instability, a 20 percent 
rating requires moderate recurrent subluxation or lateral 
instability, and a 30 percent rating requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  In the case at hand, although 
the veteran has subjective complaints of the left knee 
occasionally giving way, both VA examination reports and 
private treatment records disclosed no signs of recurrent 
subluxation or lateral instability of the left knee.  In 
particular, the examiner at the latest VA examination 
specifically addressed the question involving the stability 
of the knee and very clearly set out his assessment that 
there were no objective signs of instability despite the 
veteran's complaints.  Thus, a separate 10 percent rating 
under Code 5257 is not in order.

Finally, the Board notes that the veteran has not required 
extensive periods of hospitalization or experienced marked 
interference with employment; nor is there anything else in 
the record to suggest that an extraschedular evaluation might 
possibly be in order under 38 C.F.R. § 3.321 (1999).  While 
the Board appreciates the veteran's sincere belief in the 
merits of his claim, the objective evidence of record does 
not support a finding that the current severity of his left 
knee disability warrants the assignment of an increased 
(greater than 10 percent) rating.


ORDER

Entitlement to an increased rating for a left knee 
disability, currently rated at 10 percent, is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

